DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 15/15/2021 amended claim 1 and cancelled claim 21.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Huang and Huang ‘WO rejections from the office action mailed 7/15/2021; therefore these rejections are maintained below.  Applicants addressed the claim objection from the office action mailed 7/15/2021; therefore the objection is withdrawn.    

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 4-5, 9-13 and 15-21 are rejected under 103 as being unpatentable over Huang et al., US Patent Application Publication No. 2006/0211586 (hereinafter referred to as Huang).
Regarding claims 1-2, 4-5 and 9-11, Huang discloses a lubricant composition for marine diesel or stationary gas or two and four-stroke engines (as recited in claims 1 and 9-11) (Para. [0092]) comprising;
a major concentration of a base oil (as recited in claim 1) (Para. [0069]-[0076]),
to 20 wt% of detergents, such as metal salts of carboxylic and phenolic acids (as recited in claim 1) (Para. [0083] and [0085]),
0.05 to 1.5 wt% of an olefin copolymer derived from 70 to 79 wt% of ethylene and 21 to 30 wt% propylene (as recited in claims 1 and 4-5) (Para. [0023]-[0047]), and 
0.05 to 1.5 wt% of a vinyl aromatic block copolymer derived from hydrogenated styrene/butadiene having 40 to 90 wt% butadiene (linear copolymer as recited in claim 1 and reads on claim 2) (Para. [0048]-[0065] and see Claims 12).  
The difference between Huang and claim 1 is that Huang discloses a concentration range for the detergent that encompasses and overlaps the range recited in claim 1.  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Regarding claims 12 and 15-21, see discussion above.  

Claim Rejections - 35 USC § 103
6.	Claims 1-2, 4-5, 9-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., International Publication No. WO/2004/087849 (hereinafter referred to as Huang ‘WO).  
Regarding claims 1-2, 4-5 and 9-11, Huang ‘WO discloses a lubricant composition for marine diesel or stationary gas engines and include four and two-stroke engines (as recited in claims 1 and 9-11) (Para. [0092]) comprising;
a major concentration of a base oil (as recited in claim 1) (Para. [0069]-[0076]),
0.01 to 20 wt% of detergents, such as, metal salts of carboxylic and phenolic acids (as recited in claim 1) (Para. [0083] and [0085]),
0.05 to 1.5 wt% of an olefin copolymer derived from 70 to 79 wt% of ethylene and 21 to 30 wt% propylene (as recited in claims 1 and 4-5) (Para. [0023]-[0047]), and 
0.05 to 1.5 wt% of a vinyl aromatic block copolymer derived from hydrogenated styrene/butadiene having 40 to 90 wt% butadiene (linear copolymer as recited in claim 1 and reads on claim 2) (Para. [0048]-[0065] and see Claims 12).  

See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Regarding claims 12 and 15-21, see discussion above.  

Response to Arguments
7.	Applicants’ arguments filed 7/6/2021 regarding claims 1-2, 4-5, 9-13 and 15-20 have been fully considered and are not persuasive.  
	Applicants continue to argue that the Huang references do not read on the claims as instantly recited because the detergent compounds are optional in both references.  This argument is not persuasive.  In both references detergents are discussed for use in the compositions disclosed therein.  One of ordinary skill in the art at the time of the invention would immediately envisage using a detergent in the composition of Huang with a reasonable expectation of success.  Also, the entire prior art reference needs to be considered and not solely the preferred embodiments when considering the probative value of the reference as has been previously discussed.  
	The same rationale can be applied to the copolymers.  Both Huang references explicitly disclose both types of polymers recited in the instant claims.  The fact that these copolymers are not used in a preferred embodiment does not in itself overcome 
	Applicants also continue to argue that the prima facie case of obviousness set forth above are overcome by a showing of unexpected results.  This argument is also not persuasive.
In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with data provided.  
Regarding the first criteria – applicants have compared their formulations against the closest prior art as shown by the Affidavit filed by Catherine Amblard on 7/1/2021. 
Regarding the second criteria – the claims are still not commensurate in scope with the data provided even after applicants’ amendments.  For example, the example formulations from the instant specification require very specific Group I and II base oils, with very specific detergents and copolymer compounds present in narrow concentrations which are broadly recited in the instant claims (except the detergents which the Affidavit filed 7/1/2021 shows to be effective across the claimed range – as was previously stated).  Applicants have not fulfilled the second criteria in regards to unexpected results.  For these reasons applicants have not demonstrated unexpected results across the full scope of the claims.    

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771